Citation Nr: 0844328	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1974.  He died in October 2004 and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held in December 2007, at the St. Petersburg 
RO, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In an unappealed rating decision issued in January 2005, 
the RO determined that service connection for the cause of 
the veteran's death was not warranted, on the basis that the 
veteran did not die of a condition or disease that was 
related to his military service.

3.  Evidence added to the record since the final January 2005 
RO denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the appellant's service 
connection claim.

4.  The veteran's death certificate shows that he died in 
October 2004, and the immediate cause of death was listed as 
respiratory failure, pleural effusion, pleural fibrosis, 
asbestosis and esophageal cancer.

5.  At the time of the veteran's death, service connection 
had not been established for any disability.

6.  The cause of the veteran's death was not the result of a 
disease or injury incurred in active service, including 
asbestos exposure.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1154, 1310 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.300, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for the cause of the veteran's death, the RO had a 
duty to notify the appellant what information or evidence was 
needed in order reopen her claim.  The law specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
appellant's claim for service connection for cause of the 
veteran's death, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the veteran's service connection claim, the 
Board finds that the VCAA duty was satisfied by a letter sent 
to the appellant in June 2006.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  

With regard to the veteran's claim for service connection for 
asbestos exposure, which is at issue in the instant appeal 
concerning service connection for the cause of the veteran's 
death, the Board finds that the M21- 1MR procedures for 
developing an asbestos-related claim, which are discussed in 
more detail below, were complied with.  Although the RO did 
not send the appellant or the veteran any notice letters 
requesting dates and places that the veteran was exposed to 
asbestos in service, the method of exposure, his complete 
employment history pre-and post-service, and medical evidence 
that shows the diagnosis of the disease caused by asbestos, 
the veteran clearly had actual knowledge of these elements.  
In this regard, the veteran submitted a March 2004 statement, 
which he labeled "Asbestosis Development Letter."  In the 
letter, the veteran described how he was exposed to asbestos 
during service and his occupational history.  He also 
submitted subsequent medical treatment records for his 
asbestos related conditions.  Therefore, the Board finds that 
the M21-MR1 procedures have been complied with.  Accordingly, 
the Board finds that VA has fulfilled its duty to notify 
under the VCAA.

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service. 

The Board acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of veteran's death.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the veteran has not been 
shown to have had a lung condition in service or any other 
event, disease, or injury in service to which his death could 
have been related.  The record contains no probative evidence 
that demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which his death could 
be related, the Board finds that obtaining a VA medical 
opinion is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).The Board, therefore, finds that the VCAA duty to 
assist has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Most relevant to 
this case, part (b) in essence acknowledges that inhalation 
of asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

I.  New and Material Evidence

The Board observes that the appellant's claim for service 
connection for the cause of the veteran's death was 
previously considered and denied by the RO in a decision 
dated in January 2005.  The appellant was notified of that 
decision and of her appellate rights.  The appellant did 
submit a notice of disagreement and an SOC was issued; 
however, the appellant failed to timely perfect her appeal.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(a), (d)(3) (West 2002 & Supp 
2007); 38 C.F.R. § 20.1103(2008).

In May 2006, the appellant essentially requested that her 
claim for service connection for the cause of the veteran's 
death be reopened.  In the September 2006 rating decision 
currently on appeal, the RO appears to have reopened the 
claim for service connection for the cause of the veteran's 
death.  However, regardless of what the RO has done in cases 
such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for the cause of the veteran's death.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the January 2005 decision denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  In that decision, the RO observed that 
there was no evidence to show that the cause of the veteran's 
death, listed as respiratory failure, pleural effusion, 
pleural fibrosis, asbestosis and esophageal cancer, was 
related to the veteran's active military service.

The evidence associated with the claims file subsequent to 
the January 2005 decision includes a private medical opinion 
dated in August 2006 and the appellant's own assertions, to 
include her sworn testimony at her December 2007 hearing.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the January 2005 decision 
and finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for the cause of the veteran's 
death.  This evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board notes that the August 2006 private 
medical opinion stated that the veteran was noted to have 
asbestosis, and that this condition was probably service 
related.  The opinion continued that if the asbestos exposure 
was related to the military, then this definitely had some 
impact and contributed to his pulmonary fibrosis and overall 
lung dysfunction.  The Board must presume the credibility of 
this evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, the Board finds that this evidence 
provides a connection or possible connection between the 
veteran's cause of death and his alleged exposure to asbestos 
during military service, and thus it relates to an 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board finds that new and material evidence 
has been presented to reopen the appellant's previously 
denied claim for service connection for the cause of the 
veteran's death.  The merits of the claim are discussed 
below.

II.  Service Connection

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in October 2004.  The immediate cause of death 
was listed as respiratory failure, pleural effusion, pleural 
fibrosis, asbestosis and esophageal cancer.  At the time of 
the veteran's death, service connection had not been 
established for any disability.  As such, the veteran did not 
have any service-connected disorders that could have been a 
principal or contributory cause of his death.

In addition, the Board finds that the veteran did not have a 
lung condition, to include pleural effusion, pleural 
fibrosis, asbestosis or esophageal cancer that was causally 
or etiologically related to his military service.  The 
veteran contended that he was exposed to asbestos while on 
Navy and Merchant Marine transport ships, including the USS 
Enrico, the USNS Black, and the USNS William O. Darvey, and 
while in old World War II type barracks.  He further 
contended that while on the ships, the asbestos material from 
the pipes spread dust particles all over the ship to include 
sleeping areas.  He also stated that this was also the case 
in the old World War II type barracks.  The Court has held 
that "neither Manual M21-1 nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard (or 
any other type of) service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see 
also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

As for the veteran's claimed exposure to asbestos in service, 
this is neither presumed in any way, as discussed above, nor 
established in this case.  The veteran's service personnel 
records indicate that prior to service, the veteran served as 
an asbestos general worker, covering exposed surfaces with 
asbestos insulation from 1949 to 1951.  The record contains 
positively no corroborative or factual evidence that the 
veteran was exposed to asbestos during active duty at any 
time.  Moreover, the veteran's post-service medical records 
and other documented evidence do not specifically discuss any 
reported history of in-service asbestos exposure.  

The veteran's service medical records are devoid of any 
complaints, diagnoses, or treatment for any lung or heart 
conditions, to include asbestosis.  Significantly, the 
veteran's separation examination report dated in late April 
1974 reflects that clinical evaluation of the lungs, chest 
and heart were normal.  Accordingly, it is clear that 
asbestosis, and in fact no abnormality of the lungs, chest or 
heart was identified or diagnosed in service or during the 
first post-service year.

Although the evidence shows the presence of the currently 
claimed disability (i.e., asbestosis), such evidence, alone, 
is insufficient to establish service connection.  There must 
be competent evidence establishing an etiological 
relationship between an injury or disease in service and the 
current disability.  In this regard, the Board notes an 
August 2006 private medical opinion, which states that the 
veteran was noted to have pleural fibrosis and asbestosis, 
with the latter probably being related to service.  The 
opinion also states that if the asbestos exposure was related 
to the military, then this definitely had some impact and 
contributed to the veteran's pulmonary fibrosis and overall 
lung dysfunction.  

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility.  See 38 C.F.R. § 3.102 (2008).  Moreover, 
what is of consequence in this case is whether the veteran 
was exposed to asbestos during service.  This is a factual 
rather than a medical inquiry.  As such, the Board must 
assign limited probative value to the August 2006 opinion 
from the private physician.

Although the appellant may sincerely believe that the 
veteran's death was caused by asbestos exposure during active 
service, the appellant, as a lay person, is not competent to 
testify that the veteran's death was caused by his military 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
appellant is a physician or other health care professional.  
Therefore, as a layperson, she is not competent to provide 
evidence that requires medical knowledge because she lacks 
the requisite professional medical training, certification 
and expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the appellant's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination

After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that there 
is no credible evidence showing that the veteran suffered an 
injury or disease in service (i.e., exposure to asbestos).  
Further, the veteran's service personnel records indicate 
that he was an asbestosis general worker for two years prior 
to entering service.  In deciding whether the claimed 
benefits are warranted, VA must determine whether the 
evidence supports the claims or is in relative equipoise, 
with the appellant prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b).  In this 
case, the Board finds that the preponderance of the evidence 
weighs against the appellant's claim for service connection 
for the veteran's cause of death and therefore, the 
provisions of  
§ 5107(b) are not applicable.  Accordingly, entitlement to 
service connection for the cause of the veteran's death, to 
include claimed in-service asbestos exposure, is denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


